Citation Nr: 0504708	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that at the veteran's October 2004 personal 
hearing, he asserted a claim of entitlement to service 
connection for otitis media of the right ear.  As the RO has 
not adjudicated that claim, it is referred back for 
appropriate action.  In addition, at his personal hearing, 
the veteran indicated that he planned on filing a notice of 
disagreement to the denial of his claim of entitlement to 
service connection for left ear hearing loss.  A notice of 
disagreement has not yet been received by the Board and as 
such, that matter is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

At his October 2004 personal hearing, the veteran asserted 
that his right ear hearing loss had worsened since his most 
recent VA audiological examination conducted in February 
2004.  In particular, he stated that it was a "distinct 
possibility" that his hearing had gotten worse since his 
most recent VA examination.  The Board notes that the veteran 
submitted a private audiological report from J.L.F., M.A., 
CCC-A, that was conducted in November 2004.  That report 
contains an uninterpreted audiogram that the Board may not 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the private 
results cannot be used in rating the veteran's hearing loss 
in their current form.  As such, the Board finds that an 
additional audiological examination is necessary to fully 
adjudicate the veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination to ascertain the 
severity of his right ear hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

All opinions should be supported by clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The examiner should also be requested to 
interpret the November 11, 2004, private 
audiological report submitted by the 
veteran and list the appropriate pure 
tone results and speech recognition 
scores as provided in VA examinations.

2.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the May 2004 
supplemental statement of the case, and 
readjudicate the veteran's claims of 
entitlement to an initial compensable 
evaluation for right ear hearing loss.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




